                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

EMCYTE CORP.,

           Plaintiff,

v.                               Case No:   2:19-cv-769-JES-NPM

XLMEDICA, INC., and
ANNA STAHL,

           Defendants.


                           OPINION AND ORDER

       This matter comes before the Court on Defendants' Motion to

Dismiss, or in the Alternative, For a More Definite Statement (Doc.

#70) filed on September 11, 2020. Plaintiff filed a Response in

Opposition (Doc. #77) on September 25, 2020, to which Defendants

file a Reply (Doc. #86) on October 15, 2020.      For the reasons set

forth below, the motion is denied.

                                  I.

       Plaintiff EmCyte Corporation (Plaintiff or EmCyte) initiated

this lawsuit against defendants XLMedica, Inc., Anna Stahl, and

Apex   Biologix,   LLC   (collectively   Defendants,   or   individually

XLMedica, Stahl, or Apex). (Doc. #1). The Second Amended Complaint

(Doc. # 22) (SAC) alleges that EmCyte is the world leader in

Platelet Rich Plasma (PRP) and Progenitor Stem Cell Biologics.

(Doc. #22, ¶ 1.)   For over 20 years, EmCyte has manufactured blood

concentrating systems, and develops, improves, and commercializes

                                   1
state-of-the-art devices used in preparing autologous platelet

rich plasma from blood samples and bone marrow.                       (Id. at ¶¶ 12-

13, 15.)     The SAC alleges that Plaintiff’s blood concentrating

systems include the PURE PRP® SupraPhysiologic (PURE PRP) and PURE

BMC™ SupraPhysiologic (PURE BMC) products, both of which are

protected under federal, state, or common law trademark and unfair

competition laws. (Id. at ¶¶ 14, 16(Figure 1), 17, 19(Figure 2),

20(Figure 3), 27.)         Plaintiff has continuously and extensively

promoted    its    trademarked    products            in    interstate     commerce     in

connection with blood concentrating products since March 13, 2012.

(Id. at ¶¶ 22, 24.)

       The SAC further alleges that defendant Stahl, a former EmCyte

employee and distributor, founded XLMedica to directly compete

with   EmCyte.     (Doc.   #22,   ¶¶   38,       41-45.)        Stahl      and    XLMedica

undertook     a    multifaceted     trademark              infringement     and    unfair

competition campaign squarely aimed at EmCyte and its customers by

selling products offered under infringing marks, i.e. PURE PRP KIT

and PURE BMA CONCENTRATION KIT, or confusingly similar variants

(Infringing       Marks)   that   usurp         the    goodwill     associated       with

EmCyte’s trademarks.        (Id. at ¶¶ 43-45, 51 (Figures 6 and 7.))

       The SAC sets forth the following remaining claims: trademark

infringements      in   violation      of       15    U.S.C.    §   1114    (Count    I);

contributory trademark infringements under § 1114 and common law

(Count II); unfair competition under the Lanham Act, 15 U.S.C. §

                                            2
1125(a) (Count III); common law unfair competition (Count IV);

infringement of Florida TM No. T19000001087 (Count V).1                           Plaintiff

seeks injunctive relief to prohibit XLMedica and Stahl from using

the    Infringing      Marks    and    engaging         in     unfair   competition,        a

declaratory judgment related to its trademarks, compensatory and

punitive damages, and reasonable attorney’s fees.                           (Id., pp. 24-

26.)

                                        II.

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a "short and plain statement of the claim showing

that       the   pleader   is   entitled          to    relief." Fed.        R.    Civ.    P.

8(a)(2). This         obligation       "requires          more       than    labels       and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do." Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (citation omitted).

To survive dismissal, the factual allegations must be "plausible"

and    "must     be   enough    to    raise       a    right    to   relief       above   the

speculative level." Id. See also Phx. Entm't Partners, LLC v.

Casey Rd. Food & Bev., LLC, 728 F. App'x 910, 912 (11th Cir.

2018).       This requires "more than an unadorned, the-defendant-




      Count VI related only to a defendant which has been dismissed
       1

(Docs. #63, 65), and therefore will not be further discussed.

                                              3
unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations omitted).

     In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007), but

"[l]egal conclusions without adequate factual support are entitled

to no assumption of truth." Mamani v. Berzaín, 654 F.3d 1148, 1153

(11th Cir. 2011) (citations omitted). "Threadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements, do not suffice." Iqbal, 556 U.S. at 678. "Factual

allegations   that    are    merely   consistent      with   a    defendant's

liability fall short of being facially plausible." Chaparro v.

Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (internal

citations   omitted).       Thus,   the    Court   engages   in   a   two-step

approach: "When there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief." Iqbal, 556 U.S.

at 679.

                                          III.

     A. Count I and Count III

     The SAC asserts claims of trademark infringement (Count I)

and unfair competition (Count III) under the Lanham Act, 15 U.S.C.

§ 1051 et seq.       See 15 U.S.C. § 1114 (infringement), § 1125(a)

                                      4
(unfair competition); (Doc. #22, ¶¶ 70-80, 90-97.) "The Lanham Act

provides national protection of trademarks in order to secure to

the owner of the mark the goodwill of his business and to protect

the    ability   of   consumers   to       distinguish   between   competing

producers." Park 'N Fly, Inc. v. Dollar Park and Fly, Inc., 469

U.S. 189, 198 (1985); see also Savannah Coll. of Art & Design, Inc.

v. Sportswear, Inc., 872 F.3d 1256, 1260 (11th Cir. 2017).

       In order to succeed on the merits of a trademark infringement

claim under § 1114 or § 1125(a), a plaintiff must show "(1) its

mark    was   used    in   commerce    by    the   defendant   without   the

[plaintiff's] consent and (2) the unauthorized use was likely to

cause confusion, or to cause mistake or to deceive."                 Optimum

Techs., Inc. v. Henkel Consumer Adhesives, Inc., 496 F.3d 1231,

1241 (11th Cir. 2007); see also Savannah Coll. of Art & Design v.

Sportswear, Inc., 983 F.3d 1273, 1279 (11th Cir. 2020); Hard Candy,

Ltd. Liab. Co. v. Anastasia Beverly Hills, Inc., 921 F.3d 1343,

1352 (11th Cir. 2019) (noting that "an unfair competition claim

based only upon alleged trademark infringement is practically

identical to an infringement claim.").

       (1) Use Of Plaintiff’s Mark In Commerce Without Consent

       Defendants argue that EmCyte has failed to state a claim under

§ 1114 or § 1125(a) of the Lanham Act because Plaintiff has not

alleged that Defendants actually used EmCyte’s trademarks. (Doc.

#70, pp. 3-4.) In particular, Defendants contend that Plaintiff’s

                                       5
registered   PURE    Marks    are    expressly   limited   to   the   specific

combination of words and images registered with the U.S. Trademark

and Patent Office (USTPO), with a disclaimer that “NO CLAIM IS

MADE TO THE EXCLUSIVE RIGHT TO USE “PURE PRP” [or “PURE BMC”] APART

FROM MARK SHOWN.”2     (Id., p. 4.) Defendants argue that the USTPO’s

disclaimer clearly establishes that the words “PURE PRP” and “PURE

BMC” are only descriptive, and are not protectable apart from the

images which Plaintiff ultimately registered.               (Id., pp. 5-6.)

Defendants   therefore       argue   that   Plaintiff’s    allegations    that

Defendants’ PURE PRP KIT and PURE BMA CONCENTRATION KIT infringe

upon EmCyte’s trademarks are insufficient since their products

only contain the unprotected words “PURE” and “PRP”, without the

registered images.      (Id., pp. 7-8.)

     Defendants are correct that “[t]he descriptive portions of a

mark can be disclaimed, [however,] the entire composite mark,

including the descriptive terms, is considered for purposes of

infringement.”      See Country Floors, Inc. v. Gepner, 930 F.2d 1056,

1065 (3d Cir. 1991) (quoting Schwarzkopf v. John H. Breck, Inc.,

52 C.C.P.A. 957, 340 F.2d 978, 979-80, 144 U.S.P.Q. 433 (C.C.P.A.


     2 Defendants have provided the Court with records from the
U.S. Patent and Trademark Office, as well as records related to
trademark registration with the State of Florida, and request the
Court take judicial notice of such records. See (Doc. #69). The
Court will do so.   Horne v. Potter, 392 F. App'x 800, 802 (11th
Cir. 2010).



                                        6
1965)); see, e.g., Estate of P.D. Beckwith, Inc. v. Commissioner

of Patents, 252 U.S. 538, 545-46 (1920) ("The commercial impression

of a trade-mark is derived from it as a whole, not from its elements

separated and considered in detail."); Lone Star Steakhouse &

Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 362 (11th

Cir. 1997) (“the validity of a composite mark is determined by

looking at the mark as a whole.”).     Thus, the Court will consider

whether Plaintiff has stated a plausible claim for trademark

infringement by examining the entirety of Plaintiff’s alleged

protected marks, which may or may not include disclaimed portions.

     The SAC alleges that EmCyte’s PURE PRP trademark and logo are

protected by Florida Trademark Registration No. T19000001087, and

incontestable U.S. Trademark Registration No. 4,243,377. (Id. at

¶¶ 16-17.) Likewise, Plaintiff’s “PURE BMC” word mark is protected

by federal and Florida common law, and the PURE BMC logo mark is

protected by U.S. Trademark Registration No. 4,623,644. (Id. at ¶¶

19-20.)   Plaintiff   alleges   that   the   U.S.   trademark   protects

Plaintiff’s “PURE PRP” mark with a syringe image placed in a

bullseye design (PURE PRP logo) and the “PURE BMC” mark with the

depiction of blood platelets (PURE BMC logo), and has provided

pictures of the same within the SAC. (Id. at ¶¶ 16(Figure 1),

19(Figure 2), 20(Figure 3), 21.)       Plaintiff asserts that as a

result of EmCyte’s continuous and extensive use of the “PURE PRP”

and “PURE BMC” word marks in commerce, common law rights have been

                                  7
attributed to EmCyte for these word marks, and that the word marks

together with the PURE PRP and PURE BMC logos, i.e. PURE Marks,

are distinctive trademarks of EmCyte’s products. (Id. at ¶¶ 22-

23.) Taking the allegations as true, and viewing them in a light

most favorable to Plaintiff, the Court finds that EmCyte has

alleged facts sufficient to show that the PURE Marks (the word

marks and logos) are trademarked, and that EmCyte has ownership of

the PURE PRP and PURE BMC trademarks.

     Further, the SAC alleges that Defendants used EmCyte’s PURE

Marks, or confusingly similar variants of the PURE Marks.          (Doc.

#22, ¶ 43.) The SAC asserts that Defendants’ use of the Infringing

Marks, including both “PURE PRP” and “PURE BMA”, infringe upon

Plaintiff’s federal registrations, which protect the PURE PRP and

PURE BMA logos in their entirety.        (Id. at ¶¶ 71-72.) The SAC

further   asserts   that   Defendants   have   knowingly   and   without

EmCyte’s consent, sold products in interstate commerce using the

“PURE PRP” and “PURE BMA” marks, “which are identical in all

material respects to EmCyte’s PURE Marks.”      (Id. at ¶¶ 58-59, 74-

75.) The SAC alleges that Defendants were aware of EmCyte’s senior

trademark rights to the PURE Marks when Defendants selected and

began using the Infringing Marks, i.e. PURE PRP KIT and PURE BMA

CONCENTRATION KIT, in commerce. (Id. at ¶¶ 51(Figures 6 and 7),

59.) The SAC    also alleges that upon information and belief,

Defendants selected the “PURE PRP” and “PURE BMA” marks and opted

                                   8
to offer a substantially similar line of products with the intent

of deriving benefit from EmCyte’s reputation and goodwill.    (Id.

at ¶ 76.)   Accepting all of these factual allegations as true, the

Court finds Plaintiff has plausibly alleged that Defendants used

EmCyte’s PURE PRP and PURE BMC trademarks, or very similar marks,

in interstate commerce without Plaintiff’s consent. See Optimum

Techs., Inc., 496 F.3d at 1241.

     (2) Likely To Cause Confusion Or Mistake Or To Deceive

     As stated above, trademark infringement requires Plaintiff to

plausibly show the unauthorized use of the mark is likely to cause

confusion among consumers.   See Dunkin' Donuts Inc., 139 F. Supp.

2d 147, 158 (D. Mass. 2001). "[T]he closer the marks are, the more

likely reasonable consumers will mistake the source of the product

that each mark represents." Frehling Enters., Inc. v. Int'l Select

Grp., Inc., 192 F.3d 1330, 1337 (11th Cir. 1999). "It is well

settled that the disclaimed material still forms a part of the

mark and cannot be ignored in determining likelihood of confusion.”

Lone Star Steakhouse & Saloon, Inc., 106 F.3d at 363 (quoting Giant

Food, Inc. v. Nation's Foodservice, Inc., 710 F.2d 1565, 1570 (Fed.

Cir. 1983)). Although "the likelihood of confusion is generally a

question of fact," Garden Meadow, Inc. v. Smart Solar, Inc., 24 F.

Supp. 3d 1201, 1212 (M.D. Fla. 2014), the Court may determine

whether a likelihood of consumer confusion has been sufficiently

alleged. See Yellowfin Yachts, Inc. v. Barker Boatworks, LLC, No.

                                  9
8:15-cv-990-T-23TGW, 2015 U.S. Dist. LEXIS 149754, at *6-7 (M.D.

Fla. Nov. 4, 2015).

     The Eleventh Circuit has identified seven factors to consider

when analyzing whether a likelihood of confusion exists between

two marks:

     (1) strength of the mark alleged to have been infringed;
     (2) similarity of the infringed and infringing marks;
     (3) similarity between the goods and services offered
     under the two marks; (4) similarity of the actual sales
     methods used by the holders of the marks, such as their
     sales outlets and customer base; (5) similarity of
     advertising methods; (6) intent of the alleged infringer
     to misappropriate the proprietor's good will; and (7)
     the existence and extent of actual confusion in the
     consuming public.

Savannah Coll. of Art & Design, 983 F.3d at 1280-1281. The court

need not consider all factors in every case. See id. at 1281.

While "the type of mark and the evidence of actual confusion are

the most important" of all the factors, Fla. Int'l Univ. Bd. of

Trustees v. Fla. Nat'l Univ., Inc., 830 F.3d 1242, 1255 (11th Cir.

2016), the court may “accord weight to the individual likelihood-

of-confusion factors based on what the situation calls for and

[need] not simply calculate the number of factors favoring such a

conclusion and the number of factors militating against it.”

Savannah Coll. of Art & Design, 983 F.3d at 1281. The Court will

consider each factor in turn.




                                10
     Factor 1—Strength of Plaintiff’s Mark

     The court should assess the strength of a mark in two ways.

FIU Bd. of Trs., 830 F.3d at 1256. First, by classifying a mark as

“generic,” “descriptive,” “suggestive,” or “arbitrary,” with each

one more heavily protected than the last. See id.      Second, the

Court considers “the degree to which third parties make use of the

mark.”   Id. at 1257. "The less that third parties use the mark,

the stronger it is, and the more protection it deserves." Id.

     The SAC alleges only that the PURE Marks are “distinctive,”

but does not make any allegations about the classification of the

PURE Marks. (Doc. #22, ¶ 23.) Likewise, the SAC does not allege

any facts to show the extent that third parties use the PURE Marks.

See (Doc. #22.)

     Factor 2—Similarity of the Marks

     "The similarity of design is determined by considering the

overall impression created by the marks as a whole rather than

simply comparing individual features of the marks." John H. Harland

Co. v. Clarke Checks, Inc., 711 F.2d 966, 975 (11th Cir. 1983).

See also Custom Mfg. & Eng'g, Inc. v. Midway Servs., 508 F.3d 641,

648 (11th Cir. 2007).

     The SAC alleges that Defendants’ infringing “PURE PRP” and

“PURE BMA” marks are confusingly similar to Plaintiff’s “PURE PRP”

and “PURE BMC” Marks, “as a whole” and “are identical in all

material respects.” (Doc. #22, ¶¶ 58, 73.) The SAC contains images

                                11
of Plaintiff’s PURE Marks, as well as Defendants’ PURE PRP and

PURE BMA marks, which provide evidence of similar sounding words

such as “PURE PRP”, and that Defendants also capitalized the words

“PURE PRP” and “PURE BMA”, similar to that of Plaintiff’s “PURE

PRP” and “PURE BMC”. (Id. at ¶¶ 16, 19, 51.) Finally, Defendants

use wording that is very similar to Plaintiff’s trademarks, i.e.

PURE PRP, and PURE BMA as opposed to Plaintiff’s PURE BMC.

     Factor 3—Similarity of the Parties’ Products and Services

     The third factor asks whether the parties' respective goods

are "so related in the minds of consumers that they get the sense

that a single producer is likely to put out both goods." FIU Bd.

of Trs., 830 F.3d at 1261 (quoting Frehling Enters., 192 F.3d at

1338). The focus is on "'the reasonable belief of the average

consumer as to what the likely source of the goods [is].'" Id.

     The SAC alleges that since March 2012, EmCyte has used and

promoted its PURE Marks in interstate commerce in connection with

the blood concentrating products, and by virtue of its long-time,

widespread and exclusive use of the PURE Marks in connection with

its products, consumers, vendors, competitors and others in the

blood industry have come to associate products bearing the PURE

Marks exclusively with EmCyte’s PURE PRP® and PURE BMC™ products.

(Doc. #22, ¶¶ 24-26.) The SAC likewise alleges that customers and

industry studies have referred to EmCyte’s products by using just

the “PURE PRP” word mark.   (Id. at ¶ 39.)   The SAC further asserts

                                 12
that the Defendants’ commercial advertising and promotion of the

Infringing Products under the Infringing Marks are likely to

deceive or confuse customers about any affiliation, connection, or

association of Defendants with EmCyte.     (Id. at ¶¶ 92-93.)

     Factor 4—Similarity of the Parties’ Sales Outlets & Customers

     The fourth factor takes into consideration where, how, and to

whom the parties' products are sold. FIU Bd. of Trs., 830 F.3d at

1261 (quoting Frehling Enters., 192 F.3d at 1339). “The parties'

outlets and customer bases need not be identical, but some degree

of overlap should be present for this factor to support a finding

of likelihood of confusion.” Id. "The greater the similarity

between the products and services, the greater the likelihood of

confusion." Haneys Cafe, Inc. v. Haney's Smokehouse, Inc., No.

2:04-cv-458-FtM-29SPC, 2004 U.S. Dist. LEXIS 24959, at *12 (M.D.

Fla. Nov. 2, 2004).

     The SAC alleges that Plaintiff has used and promoted its PURE

Marks   in   interstate   commerce    in   connection   with    blood

concentrating products, and that Defendant’s Infringing products

it sells or offers for sale, is in direct competition with EmCyte’s

PURE PRP and PURE BMC products.      (Doc. #22, ¶¶ 24, 60.) The SAC

asserts that Defendants’ Infringing Products offered under the

Infringing Marks are sold through the same or similar channels of

trade as EmCyte’s trademarked products, and to the same or similar

types of customers or consumers as those who purchase products

                                13
sold under EmCyte’s PURE Marks.              (Id. at ¶¶ 62-63.)           The SAC also

alleges    that      Defendants    advertise        and       promote   for    sale   its

Infringing Products, i.e. PURE PRP and PURE BMA KITS on XLMedica’s

website,      and   that   defendant     Stahl      has       deliberately      directed

promotions     for    XLMedica’s      products      to    EmCyte’s      customers     she

called on while employed by EmCyte.                 (Id. at ¶¶ 51(Figures 6-7),

52, 68.)

       Factor 5—Similarity of Advertising Methods

       This    Factor      requires     a        comparison       of    the     parties’

advertisements and the audiences they reach.                     FIU Bd. of Trs., 830

F.3d at 1262.        With respect to advertising methods, "the standard

is whether there is likely to be significant enough overlap in the

[audience of the advertisements] that a possibility of confusion

could result." Frehling Enters., 192 F.3d at 1340.

       The SAC alleges that the Infringing Products offered by

Defendants under the Infringing Marks are advertised through the

same or similar advertising channels used by EmCyte in the sale of

products bearing the PURE Marks, and sold in direct competition

with EmCyte’s PURE PRP® and PURE BMC™ products.                         (Id. at ¶¶ 60,

64.)

       Factor 6—Defendants’ Intent

       Factor Six asks the Court to determine “whether the defendant

had a conscious intent to capitalize on [the plaintiff’s] business

reputation,     was     intentionally       blind,       or    otherwise      manifested

                                            14
improper intent."        Custom Mfg. & Eng'g, Inc., 508 F.3d at 648

(internal quotations omitted). "If it can be shown that a defendant

adopted a plaintiff's mark with the intention of deriving a benefit

from the plaintiff's business reputation, this fact alone may be

enough   to    justify    the   inference   that    there     is   confusing

similarity."    FIU Bd. of Trs., 830 F.3d at 1263.

     The SAC alleges that defendant Stahl, who has been employed

by EmCyte and distributed its goods for years, was aware of

EmCyte’s senior trademark rights and that customers and industry

studies referred to EmCyte’s products by using the “PURE PRP” word

mark. (Doc. #22, ¶¶ 38-39.) It is further alleges that Stahl

deliberately directed promotions for XLMedica’s products to EmCyte

customers while she worked for EmCyte, and selected the Infringing

Marks with bad faith intent to create customer confusion after

years of promoting and selling EmCyte’s products under the PURE

Marks. (Id. at ¶¶ 66, 68, 74.) The SAC also asserts that Defendants

selected the Infringing Marks and opted to offer a substantially

same line of products with the intent of deriving benefit from

EmCyte’s stellar reputation and goodwill.          (Id. at ¶¶ 44, 76.)

     Factor 7—Existence of Actual Confusion

     “Evidence of confusion by actual or potential customers is,

of course, the best evidence of a likelihood of confusion.” FIU

Bd. of Trs., 830 F.3d at 1264. "[T]he quantum of evidence needed

to show actual confusion is relatively small."          Id.    "Short-lived

                                    15
confusion or confusion of individuals casually acquainted with a

business is worthy of little weight, . . . while confusion of

actual customers of a business is worthy of substantial weight."

Id.

      The SAC has generally alleged that confusion or mistake, or

deception    is   likely   to    result      from   Defendants’     knowing    and

impermissible use of Infringing Marks in interstate commerce.

(Doc. #22, ¶¶ 45, 66, 68, 75).          There are no allegations that such

use   has   caused     actual    confusion     with    Emcyte’s    customers    or

consumers.

      After considering the seven factors listed above, the Court

finds the allegations set forth in the SAC, taken as true, are

sufficient to plausibly show that Defendants’ unauthorized use of

the mark is likely to cause confusion among customers or consumers.

Accordingly, the Court denies Defendants’ Motion to Dismiss Count

I—trademark infringement and Count III—unfair competition under

the Act.

      B. Count II

      Count II alleges a contributory trademark infringement claim

against defendant Stahl under § 1114 of the Act and common law.

(Doc.   #22,      ¶¶   81-89.)     Defendants       argue   that     Plaintiff’s

contributory trademark claim must be dismissed because Plaintiff

has failed to allege that defendant Stahl has committed direct

trademark    infringement       under    the    Act.    (Doc.     #70,   p.   10.)

                                        16
Defendants’ argument is based upon its continued assertion that

Plaintiff cannot establish XLMedica and Stahl infringed upon a

trademark to which Plaintiff disclaimed any exclusive right, i.e.

the words “PURE PRP” and “PURE BMC”, or which Plaintiff has not

alleged it has previously used, such as “PURE BMA”. (Id.) The Court

disagrees.

     “Liability under the Lanham Act may be imposed not just on

direct infringers, but also on those who induce or facilitate the

infringing conduct of others.” Coach, Inc. v. Swap Shop, Inc., 916

F. Supp. 2d 1271, 1278 (S.D. Fla. 2012)(citing Inwood Labs., Inc.

v. Ives Labs., Inc., 456 U.S. 844, 853-55 (1982)). “A claim for

contributory trademark infringement thus has two elements: (1) a

person or entity commits direct trademark infringement under the

Lanham Act; and (2) the defendant (a) "intentionally induces" the

direct infringer to commit infringement, (b) supplies a "product"

to the direct infringer whom it "knows" is directly infringing

(actual knowledge), or (c) supplies a "product" to the direct

infringer whom it "has reason to know" is directly infringing

(constructive knowledge).”   Luxottica Grp., S.p.A. v. Airport Mini

Mall, Ltd. Liab. Co., 932 F.3d 1303, 1312 (11th Cir. 2019).

     As discussed above, the Court finds that the SAC has alleged

sufficient facts to assert a plausible claim for direct trademark

infringement against Defendants. With respect to inducement or

supplying an infringing product, the SAC alleges that Stahl used

                                 17
EmCyte’s PURE Marks to market and sell the products while employed

by Plaintiff and was aware that the PURE Marks were trademarked.

(Doc. #22, ¶¶ 38-39, 61-62.)       It is further alleged that Stahl

selected   the   Infringing   Marks,    and   that   XLMedica,   under   the

direction and control of Stahl, offered for sale the PURE PRP and

PURE BMA Kits under the Infringing Marks. (Id. at ¶¶ 52, 66-67.)

The SAC therefore asserts that defendant Stahl, who is the sole

owner of XLMedica, “actually knows or has reason to know that

Defendant XLMedica is engaging in trademark infringement given the

open and notorious character of XLMedica’s infringing conduct, and

her direction and control of such infringement.” (Id. at ¶¶ 3,

86.)    It may reasonably be inferred from these allegations that

defendant Stahl knew or had reason to know that XLMedica was

engaged in trademark infringement, and that she supplied the

infringing product to XLMedica. See Coach, Inc. v. Swap Shop, Inc.,

916 F. Supp. 2d at 1278. The Court therefore finds the the SAC

states a plausible claim of contributory trademark infringement,

and denies Defendants’ Motion to Dismiss Count II of the Second

Amended Complaint.

       C. Count IV and Count V

       The SAC also brings claims for unfair competition (Count IV)

and trademark infringement (Count V) under Florida common law.

(Doc. #22, ¶¶ 98-116.) The legal standard for unfair competition

and trademark infringement under both the Lanham Act and common

                                   18
law has been held to be essentially the same.3   Compulife Software,

Inc. v. Newman, 959 F.3d 1288, 1316 n.18 (11th Cir. 2020). “Courts

may use an analysis of federal infringement claims as a 'measuring

stick' in evaluating the merits of state law claims of unfair

competition." Suntree Techs., Inc. v. Ecosense Int'l, Inc., 693

F.3d 1338, 1345 (11th Cir. 2012).

     Because the SAC establishes a plausible federal trademark

infringement and unfair competition claim under the Lanham Act,

the Court finds Plaintiff has sufficiently pled claims for both

these causes of action pursuant to Florida common law as well.

See Custom Mfg. & Eng'g, Inc., 508 F.3d at 652-53 (finding Florida

claims were extinguished following the plaintiff's failure to

establish likelihood of confusion as to the Lanham Act claim since

"the analysis of the Florida statutory and common law claims of

trademark infringement and unfair competition is the same as under




     3 “To establish a claim for unfair competition, Florida law
‘requires that [Plaintiff] establish deceptive or fraudulent
conduct of a competitor and likelihood of consumer confusion.’"
Regent Grand Mgmt. v. Tr. Hosp'y LLC, No. 18-21445-Civ, 2018 U.S.
Dist. LEXIS 212049, at *15 (S.D. Fla. Dec. 14, 2018) (quoting
Donald Frederick Evans and Assocs. v. Continental Homes, Inc., 785
F.2d 897, 914 (11th Cir. 1986)). The elements of a claim for
trademark infringement under Florida law are as follows: (1)
plaintiff has a valid trademark registered under Florida law; (2)
defendant used an identical or similar mark in commerce without
plaintiff's consent; (3) defendants' use postdates plaintiff's
use; and (4) defendants' use is likely to cause confusion. Fla.
Stat. § 495.131; Canon U.S.A., Inc. v. Morrison, No. 6:13-cv-1574-
Orl-37DAB, 2014 U.S. Dist. LEXIS 201151, at *8 (M.D. Fla. May 1,
2014)(citing § 495.131).
                                19
the     federal    trademark     infringement      claim.").      Accordingly,

Defendants' motion to dismiss Counts IV and V are denied.

                                     IV.

      In   the    alternative,   Defendants      request    a    more   definite

statement as to Plaintiff’s “claims,” arguing that the SAC seeks

to hold Defendants liable for use of marks to which Plaintiff

either does not have any exclusive right, or has not alleged that

Defendants used the mark.        (Doc. #70, p. 13-14.)          This request is

denied.

      Pursuant to Federal Rule of Civil Procedure 12(e), "[a] party

may move for a more definite statement of a pleading to which a

responsive pleading is allowed but which is so vague or ambiguous

that the party cannot reasonably prepare a response." Fed. R. Civ.

P. 12(e). See also Euro RSCG Direct Response, LLC v. Green Bullion

Fin. Servs., 872 F. Supp. 2d 1353, 1358 (S.D. Fla. 2012) (quoting

Ramirez v. FBI, No. 8:10-cv-1819-T-23TBM, 2010 U.S. Dist. LEXIS

132271, 2010 WL 5162024, at *2 (M.D. Fla. Dec. 14, 2010)) ("A Rule

12(e)    motion   is   appropriate   if    the   pleading   is    so    vague   or

ambiguous that the opposing party cannot respond, even with a

simple denial, in good faith, without prejudice to [itself].").

      Defendants appear to seek a more definite statement not

because the SAC allegations are vague or ambiguous, but because

they disagree that Plaintiff owns any trademarks which are the

same or similar to the Defendants’ purported marks.               However, this

                                     20
argument does not support such a request.               See Euro RSCG Direct

Response, 872 F. Supp. 2d at 1358 ("[A Rule 12(e)] motion is

intended to provide a remedy for an unintelligible pleading, rather

than a vehicle for obtaining greater detail.").                     The SAC has

provided   sufficient      facts    about   its    alleged     trademarks,   the

Defendants    purported     infringement,         and   the   specific     claims

Plaintiff brings against the Defendants under the Lanham Act and

Florida    common   law.   The     information     is   sufficient    to   allow

Defendants to formulate a response. The Court therefore denies

Defendants’ request for a more definite statement.

     Accordingly, it is now

     ORDERED:

     Defendants’ Motion to Dismiss, or in the alternative Motion

For a More Definite Statement (Doc. #70) is DENIED.

DONE AND ORDERED at Fort Myers, Florida, this                 4th   day of May,

2021.




Copies:
Counsel of record




                                       21
